Citation Nr: 0932873	
Decision Date: 09/01/09    Archive Date: 09/14/09

DOCKET NO.  04-16 623A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), claimed as due to asbestos 
exposure. 

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy 
from August 1973 to August 1977.  

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a May 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma which, in part, denied the Veteran's 
claims of entitlement to service connection for COPD and 
PTSD.

In February 2006, the Board remanded the Veteran's claims to 
afford the Veteran an opportunity to testify at a BVA 
videoconference hearing.  In May 2006, the Veteran testified 
at a personal hearing, conducted via videoconferencing 
equipment, which was chaired by the undersigned Veterans Law 
Judge (VLJ).  A transcript of that hearing has been 
associated with the Veteran's VA claims folder.  After the 
May 2006 hearing, the Veteran submitted evidence directly to 
the Board, accompanied by a written waiver of consideration 
of such evidence by the agency of original jurisdiction.  See 
38 C.F.R. § 20.1304 (2008).

In June 2006, the Board remanded both of the above issues for 
further evidentiary development.  Per the Board's remand 
instructions, the agency of original jurisdiction (AOJ) 
scheduled the Veteran for two VA examinations.  The Veteran 
failed to report to both examinations.  The AOJ readjudicated 
the Veteran's claim in a June 2009 supplemental statement of 
the case (SSOC).  The Veteran's claims file has been returned 
to the Board for further appellate review.



Remanded issue

The Veteran's claim of entitlement to service connection for 
PTSD is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the VA Appeals Management 
Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran failed, without good cause or adequate 
reason, to report for a VA examination which was scheduled to 
be conducted in May 2009 in compliance with the Board's June 
2006 remand instructions.

2.  The evidence of record does not include competent medical 
evidence that COPD currently exists, or that a medical 
relationship exists between the Veteran's military service 
and his claimed COPD.


CONCLUSION OF LAW

COPD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.655 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Entitlement to service connection for COPD, claimed as 
due to asbestos exposure. 

The Veteran claims entitlement to service connection for 
COPD.  As is discussed elsewhere in this decision, the Board 
is remanding the Veteran's PTSD claim for further 
development.    

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issue on appeal will then 
be analyzed and a decision rendered.  

Stegall concerns

As was alluded to in the Introduction, the Board remanded 
this case in June 2006.  

With respect to the Veteran's COPD claim, the Board 
instructed the AOJ to request the location and dates for any 
medical treatment received since leaving military service, 
and if any were identified, to attempt to obtain those 
records and include them in the claims file.  Additionally, 
the AOJ was to obtain an opinion from a medical practitioner 
to ascertain whether the Veteran currently has COPD, and if 
so, whether the Veteran's COPD was related to the Veteran's 
claimed exposure to asbestos.

In a July 18, 2006 letter, the AOJ requested that the Veteran 
identify any medical treatment he received from any VA 
medical facility or from a private physician or hospital 
since leaving military service.  The Veteran identified no 
treatment beyond that which is contained in the claims 
folder. 

The AOJ scheduled the Veteran for a VA examination on two 
occasions.  The Veteran cancelled the first appointment due 
to a family emergency out of state, and he did not appear for 
the second.  See the February 9, 2009 and May 8, 2009 letters 
to the Veteran; see also a May 21, 2009 Compensation and 
Pension Exam Inquiry.

Thus, with respect to the Veteran's COPD claim, the Board's 
remand instructions have been complied with to the extent 
possible.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
[where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  
The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the Veteran was informed of the evidentiary 
requirements for service connection in letters from the RO 
dated December 13, 2002, May 31, 2005, and July 18, 2006 
including evidence of "a relationship between your 
disability and an injury, disease, or event in military 
service."  

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
letters, whereby the Veteran was advised of the provisions 
relating to the VCAA.  Specifically, the Veteran was advised 
in the letters that VA would assist him with obtaining 
relevant records from any Federal agency.  The Veteran was 
also advised in the May 2005 and July 2006 letters that a VA 
examination would be provided if necessary to decide his 
claim.  With respect to private treatment records, the May 
2005 and July 2006 letters informed the Veteran that VA would 
make reasonable efforts to obtain non-Federal evidence.  
Included with the December 2002 and July 2006 letters were 
copies of VA Form 21-4142, Authorization and Consent to 
Release Information, and the Veteran was asked to complete 
this release so that VA could obtain private treatment 
records on his behalf.

The May 2005 letter further emphasized: "If the evidence is 
not in your possession, you must give us enough information 
about the evidence so that we can request it from the person 
or agency that has it.  If the holder of the evidence 
declines to give it to us, asks for a fee to provide it, or 
VA otherwise cannot get the evidence, we will notify you.  
It's your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency."  [Emphasis as in the original 
letter.]  See also the July 2006 letter, page 5. 

The Veteran was also provided with the "give us everything 
you've got" requirement contained in 38 C.F.R. § 3.159(b).  
See the May 2005 letter, page 1;  see also the July 2006 
letter, page 2.  However, the Board notes that 38 C.F.R. 
§ 3.159 was revised, effective May 30, 2008.  See 73 Fed. 
Reg. 23353-56 (Apr. 30, 2008).  The amendments [which apply 
to applications for benefits pending before VA on, or filed 
after, May 30, 2008], among other things, removed the notice 
provision requiring VA to request the Veteran to provide any 
evidence in the Veteran's possession that pertains to the 
claims.  See 38 C.F.R. § 3.159(b)(1).  

Finally, there has been a significant Court decision 
concerning the VCAA which is pertinent to the Veteran's 
claim.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a claim is 
comprised of five elements, the notice requirements of 
section 5103(a) apply generally to all five elements of that 
claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  

In this case, element (1) is not at issue, and the Veteran 
was provided appropriate notice as to elements (2) and (3) as 
detailed above.  The Veteran was provided specific notice as 
to elements (4) and (5), degree of disability and effective 
date, in a March 23, 2006 letter from the RO and in the 
above-referenced July 2006 letter.  

In any event, because the Veteran's claim is being denied, 
elements (4) and (5) are moot.

The Board notes that the Veteran was not provided complete 
notice of the VCAA prior to the initial adjudication of his 
claim in May 2003.  The Board is of course aware of the 
Court's decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), which appears to stand for the proposition that VCAA 
notice must be sent prior to adjudication of an issue by the 
RO.  Crucially, following the issuance of the May 2005, March 
2006, and July 2006 letters, the Veteran was allowed the 
opportunity to present evidence and argument in response.  
The Veteran's claim was the readjudicated in the June 2009 
SSOC.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) 
[a timing error may be cured by a new VCAA notification 
followed by a readjudication of the claim].  

The Veteran has pointed to no prejudice or due process 
concerns arising out of the timing of the VCAA notice.  The 
Board accordingly finds that there is no prejudice to the 
Veteran in the timing of the VCAA notice.

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.  There is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case as to this issue. Therefore, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
appellant].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the Veteran's service treatment records, 
personnel records, and VA and private treatment records have 
been associated with the claims folder.  

Additionally, as the Board will discuss in detail in its 
analysis below, the Veteran was provided with a QTC fee-based 
examination in April 2003.  The report of this examination 
reflects that the examiner reviewed the Veteran's past 
medical history, recorded his current complaints, conducted 
an appropriate physical examination and rendered appropriate 
diagnoses and opinions consistent with the remainder of the 
evidence of record.  The Board therefore concludes that the 
examination is adequate for rating purposes.  See 38 C.F.R. § 
4.2 (2008).  The Veteran and his representative have not 
contended otherwise.

Pursuant to the Court's instructions in June 2006, the 
Veteran was scheduled for VA examinations in February and May 
2006.  As is discussed elsewhere in this decision, the 
Veteran did not report for either examination.  

A September 2002 VA treatment record indicated that the 
Veteran was applying for Social Security Administration (SSA) 
disability benefits.  See the Veteran's September 26, 2002 VA 
treatment record.  The record is silent as to any SSA 
adjudication.  Further, the Veteran and his representative 
have not indicated, or even hinted, that any Social Security 
records that may exist would be of any significance in the 
present case.  Therefore, a remand to obtain SSA records is 
not necessary, as the Veteran has not suggested that they are 
pertinent to his claim, and the record does not so indicate.  
See Brock v. Brown, 10 Vet. App. 155, 161-2 
(1997) [VA is not obligated to obtain records which are not 
pertinent to the issue on appeal]; see also Robinson v. 
Shinseki ___ Vet. App. ___ 2009 WL 1146603 (2009) (citing 
Loving v. Nicholson, 19 Vet. App. 96, 103 (2003) [VA has no 
duty to assist in obtaining records where the claimant failed 
to allege that the records could be relevant)].  The Board 
acknowledges that Robinson is a non-precedential decision, 
but notes that a non-presidential decision may be cited "for 
any persuasiveness or reasoning it contains."  See Bethea v. 
Derwinski, 252, 254 (1992).

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has retained the services of a representative, and he 
testified before the undersigned Veterans Law Judge in May 
2006.  

Accordingly, the Board will proceed to a decision as to this 
issue.

Relevant law and regulations

Service connection - in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 3.303(d) 
(2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Essential to the award of service connection is the first 
Hickson element, existence of a disability.  Without it, 
service connection cannot be granted.  See Brammer v. 
Derwinski, 3 Vet. App. 233, 225 (1992) [noting that service 
connection presupposes a current diagnosis of the claimed 
disability]; see also Chelte v. Brown, 10 Vet. App. 268 
(1997) [observing that a "current disability" means a 
disability shown by competent medical evidence to exist at 
the time of the award of service connection].

Asbestos exposure

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary of VA 
promulgated any regulations in regard to such claims. 
However, VA has issued a circular on asbestos-related 
diseases.  DVB Circular 21-88-8, Asbestos-Related Diseases 
(May 11, 1988) provides guidelines for considering 
compensation claims based on exposure to asbestos.  The 
information and instructions from the DVB Circular have been 
included in a VA Adjudication Procedure Manual, M21-1 (M21-
1), Part VI, 7.21. 

The Court has held that VA must analyze an appellant's claim 
of entitlement to service connection for asbestosis or 
asbestos-related disabilities under the administrative 
protocols under these guidelines.  See Ennis v. Brown, 4 Vet. 
App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 
(1993).  

VA Manual M21-1, Part VI, para. 7.21 (October 3, 1997) 
provides that inhalation of asbestos fibers can produce 
fibrosis and tumor, most commonly interstitial pulmonary 
fibrosis (asbestosis).  Asbestos fibers may also produce 
pleural effusion and fibrosis, pleural plaques, mesotheliomas 
of pleura and peritoneum, lung cancer, and cancers of the 
gastrointestinal tract.  Cancers of the larynx and pharynx, 
as well as the urogenital system (except the prostate) are 
also associated with asbestos exposure.  Thus, persons with 
asbestos exposure have increased incidence of bronchial, 
lung, pharyngolaryngeal, gastrointestinal and urogenital 
cancer. See M21-1, Part VI, para 7.21(a).

The applicable section of Manual M21-1 also notes that some 
of the major occupations involving exposure to asbestos 
include mining, milling, work in shipyards, carpentry and 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, manufacture and 
installation of roofing and flooring materials, asbestos 
cement and pipe products, military equipment, etc.  High 
exposure to respirable asbestos and a high prevalence of 
disease have been noted in insulation and shipyard workers, 
and this is significant considering that, during World War 
II, U.S. Navy veterans were exposed to chrysotile, amosite, 
and crocidolite that were used extensively in military ship 
construction.  Furthermore, it was revealed that many of 
these shipyard workers had only recently come to medical 
attention because the latent period for asbestos-related 
diseases varies from 10 to 45 or more years between first 
exposure and development of disease.  Also of significance is 
that the exposure to asbestos may be brief (as little as a 
month or two) or indirect (bystander disease).  
See the Veterans Benefits Administration Manual M21-1, Part 
6, Chapter 7, Subchapter IV, § 7.21 b.

In Dyment v. West, 13 Vet. App. 141, 145 (1999), the Court 
found that provisions in former paragraph 7.68 (predecessor 
to paragraph 7.21) of VBA Manual M21-1, Part VI, did not 
create a presumption of exposure to asbestos.  Medical nexus 
evidence is required in claims for asbestos related disease 
related to alleged asbestos exposure in service.  VA O.G.C. 
Prec. Op. No. 04-00.

In short, with respect to claims involving asbestos exposure, 
VA must determine whether or not military records demonstrate 
evidence of asbestos exposure during service, develop whether 
or not there was pre-service and/or post-service occupational 
or other asbestos exposure, and determine whether there is a 
relationship between asbestos exposure and the claimed 
disease.  See M21-1, Part VI, 7.21; DVB Circular 21- 88-8, 
Asbestos-Related Diseases (May 11, 1988).

Continuity of symptomatology

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of an evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2008).

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  See 38 C.F.R. 
§ 3.303(b) (2008); see also Savage v. Gober, 10 Vet. App. 
488, 495-496 (1997). 
In Voerth v. West, 13 Vet. App. 117, 120 (1999), the Court 
stated that in Savage it had clearly held that 38 C.F.R. § 
3.303 does not relieve the claimant of his burden of 
providing a medical nexus.

Failure to report for examination

The consequences of failing to report for a VA examination 
are outlined in            38 C.F.R. § 3.655.  This section 
provides:

(a) General.  When entitlement or continued entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or reexamination and a claimant, without good 
cause, fails to report for such examination, or 
reexamination, action shall be taken in accordance with 
paragraph (b) or (c) of this section as appropriate.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant, death of an 
immediate family member, etc.  For purposes of this section, 
the terms "examination" and "re-examination" include 
periods of hospital observation when required by VA.

(b) Original or re-opened claim, or claim for increase.  When 
a claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a re-opened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.

Analysis

Preliminary matter - failure to report for VA examination

The Board is mindful of the provision contained at the outset 
of 38 C.F.R. § 3.655: "When entitlement . . . to a benefit 
cannot be established without a current VA examination or 
reexamination" one should be scheduled.  In this case, a VA 
examination was indeed necessary to establish service 
connection for COPD based on alleged in-service exposure to 
asbestos.  Cf. 38 C.F.R. § 3.159(c)(4) (2008).
The Board's June 2006 remand states in this regard as 
follows:

The COPD issue, in its present state, raises questions 
that must be addressed by an appropriately qualified 
physician.  See Charles v. Principi, 16 Vet. App. 370 
(2002); see also 38 C.F.R. § 3.159(c)(4) (2005) [a 
medical examination or opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the 
claim].  The first is whether the veteran in fact 
suffers from COPD, and if so, what is its etiology.  
Intertwined with the first question is whether his COPD 
a result of in-service asbestos exposure. The Board also 
notes that medical records and a statement of the 
veteran indicate that he was exposed to numerous 
hazardous chemicals and materials [after service] as an 
employee at a metal plating shop.

In Hyson v. Brown, 5 Vet. App. 262, 265 (1993), the Court 
held that VA must show that a claimant lacked "good cause" 
[see 38 C.F.R. § 3.655 (2008)] for failing to report for a 
scheduled examination.  As noted above, neither the Veteran 
nor his representative has provided an "adequate reason" or 
"good cause" for the Veteran's failure to report to his May 
2009 VA examination.  The Board notes that the AOJ originally 
scheduled the Veteran for a VA examination on February 27, 
2009, and notified the Veteran of this examination in a 
letter dated February 9, 2009.  Subsequently, the Veteran's 
wife called and cancelled this appointment due to a family 
emergency out of state.  The Veteran's wife specifically 
indicated that she and the Veteran would not be back in 
Oklahoma until the end of March or the first part of April, 
and requested the exam be rescheduled for a time after the 
Veteran returned.  See the VA examination note dated February 
26, 2009.  The Veteran was notified of the time and place to 
appear for the rescheduled VA examination; he failed to 
appear without explanation.  The Veteran's representative has 
since contacted the VA, noting that the Veteran was simply 
"unable to attend."             See the July 9, 2009 
Appellant's Post-Remand Brief, page 2.  No cogent reason has 
been provided for the Veteran's absence, and he has not since 
requested that the examination be rescheduled.    

The Veteran was obviously aware of the importance and the 
potential impact a VA examination could have on his service 
connection claim because he and his representative 
specifically [and successfully] argued for a Board remand for 
the purpose of obtaining that VA examination.  See the May 
2006 hearing transcript, page 4.  

The Board finds that in light of the Veteran's disinclination 
to fully cooperate with the process, that good cause for his 
failure to report for the VA examination has not been shown.  
Therefore, pursuant to 38 C.F.R. § 3.655, the Board must make 
a decision on the claim based on the evidence of record.

Discussion

In essence, the Veteran claims entitlement to service 
connection for COPD as a result of asbestos exposure while 
serving on the USS Shreveport during his active duty military 
service.  See the Veteran's June 2003 notice of disagreement 
(NOD).  

As detailed above, in order to establish service connection 
for the claimed condition, there must be (1) medical evidence 
of a current disability; (2) evidence of the in-service 
incurrence or aggravation of a disease or injury or evidence 
of a service-connected disability; and (3) medical evidence 
of a nexus between (1) and (2).  See Hickson, supra.

Turning first to Hickson element (2), in-service disease or 
injury, the Veteran's service treatment records are 
pertinently negative as to any complaints of, or treatment 
for disease of the lungs.  However, as noted above, the 
Veteran argues that he was exposed to asbestos aboard the USS 
Shreveport.  As was noted in the Board's June 2006 remand 
decision, the Veteran has submitted evidence showing that a 
contract was let to remove asbestos from the USS Shreveport 
in 2002.  This is arguably sufficient to show in-service 
exposure.  Accordingly, for the purposes of this decision, 
Hickson element (2) is satisfied.  

Moving now to crucial Hickson element (1), current 
disability, there is conflicting evidence of record as to 
whether the Veteran currently manifests COPD.  

Arguably in the Veteran's favor are the treatment reports of 
three physicians.  
The first, Dr. G.F.W., diagnosed the Veteran with mild 
restrictive lung disease in November 1990.  The second, Dr. 
M.H.W, noted that the Veteran showed signs "suggestive of a 
moderate restrictive defect and an additional component of 
obstructive dysfunction."  See the November 11, 2002 Report 
of Dr. M.H.W; a diagnosis of COPD was listed.  The third 
physician, Dr. G.T.K., identified symptomatology that 
"suggested" the presence of, and was "consistent with" a 
mild restrictive defect in the Veteran's lungs.  See a July 
10, 2003 report of Dr. G.T.K.  

All other post-service lung evaluations included in the 
record weigh against a finding that COPD, or any asbestos-
related pulmonary disability, currently exists.  In 
particular, all X-ray reports in the Veteran's claims file 
are pertinently negative as to any lung abnormality.  
Further, the Veteran's April 2003 QTC fee-based examination 
report crucially identified no pathology indicating the 
presence of COPD.  The Board will discuss these records in 
more detail below. 

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998).  Indeed, in Jefferson v. 
Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001), the United 
States Court of Appeals for the Federal Circuit, citing its 
decision in Madden, recognized that the Board had inherent 
fact-finding ability.  The Board may appropriately favor the 
opinion of one competent medical authority over another.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  

After reviewing the record, and for the reasons noted 
immediately below, the Board finds that the preponderance of 
the medical evidence of record is against a finding that the 
Veteran currently has COPD, or any asbestos-related pulmonary 
disability.  

Treatment records from November 1991, February 1993, March 
2000, and August 2000 specifically showed that the Veteran's 
lungs were clear.  An August 18, 2000 medical treatment 
record pertinently indicated an absence of COPD.  Crucially, 
x-rays taken the same day showed clear lungs with no active 
pulmonary lesions or significant abnormalities identified.  
See an August 18, 2000 radiology report by Dr. H.G.D.   

Similarly, March, July, and November 2001 examinations of the 
Veteran's chest were also normal.  See a March 6, 2001 
M.R.M.C. treatment report [indicating a normal chest X-ray]; 
the July 12, 2001 report [noting a clear airway and unlabored 
effort]; and the November 11, 2001 private treatment record 
of Dr. W.L.W. [indicating that the Veteran's "chest expands 
symmetrically, and the lungs are clear"].  

Moreover, in April 2003, the QTC examiner specifically 
indicated that the Veteran's lungs were "normal with no 
rales, rhonchi, or crackles anywhere through the lung 
fields," and that there was "[n]o restrictive disease 
present."  Indeed, after listing the Veteran's pulmonary 
function test results, the QTC examiner concluded that there 
was "no pathology present to make the diagnosis" of COPD.                  
See the April 2003 QTC fee-based examiner's report, page 5.

Chest X-rays taken during the April 2003 QTC examination 
demonstrated that the Veteran's "lungs are satisfactorily 
expanded and clear."  Significantly, the April 2003 
radiologist also indicated that there was "no plain evidence 
for asbestosis at this time."  See the Veteran's April 10, 
2003 radiology report.

After consideration of the record as a whole, the Board finds 
that the three isolated diagnoses of pulmonary disease, which 
were not based on X-ray reports, conflict with all other 
medical evidence of record.  The Board additionally observes 
that
two of the favorable medical opinions of record were couched 
in terms "suggestive" and hardly appear to be definitive.  
See Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996) [evidence 
which is speculative or inconclusive in nature cannot support 
a claim.]. 

The evidence against the claim (i.e. against the presence of 
COPD) is far stronger.  All X-ray reports of record 
demonstrate clear lungs without abnormality, without evidence 
of COPD or asbestos-related disease.  Further, the April 2003 
QTC examiner specifically ruled out a COPD diagnosis after 
reviewing the Veteran's medical history, pulmonary function 
test results, and current radiological reports.    

Accordingly, a preponderance of the medical evidence of 
record suggests that the Veteran does not manifest COPD or 
any asbestos-related pulmonary disability.  

There is no medical evidence documenting treatment for a lung 
disability dated more recently than 2003 exists of record.  
This is additional evidence against the claim.  See Forshey 
v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey 
v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) [the 
definition of evidence encompasses "negative evidence" which 
tends to disprove the existence of an alleged fact, i.e., the 
lack of evidence is itself evidence].  This is certainly not 
for lack of trying by the Board.  As indicated above, the 
Board remanded this claim in June 2006 to afford the Veteran 
a more current examination to determine whether he manifested 
any current lung disability.  The Veteran failed without good 
cause to report to this examination.  As explained in detail 
above, when a veteran fails to report to a scheduled VA 
examination without showing good cause, the Board must 
evaluate the Veteran's claim based on the evidence currently 
of record.  See 38 C.F.R. § 3.655.  

The Court has held that "[t]he duty to assist is not always a 
one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence." See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  Further, the Court has specifically held in this 
connection that "[the veteran] and his counsel are expected 
to cooperate in the efforts to adjudicate his claim . . . 
[t]heir failure to do so would subject them to the risk of an 
adverse adjudication based on an incomplete and 
underdeveloped record."  Kowalski v. Nicholson, 19 Vet. App. 
171, 180-81 (2005).  So it is in this case.

To the extent that the Veteran himself believes that he 
currently has COPD or any asbestos-related pulmonary disease, 
it is well established that lay persons without medical 
training, such as the Veteran, are not competent to comment 
on medical matters such as diagnosis, date of onset or cause 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 491, 
494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  The Veteran's 
statements offered in support of his COPD claim are not 
competent medical evidence and do not serve to establish the 
existence of a current disability.  

In the absence of a currently diagnosed pulmonary disorder, 
service connection may not be granted.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998) [service connection cannot be 
granted if the claimed disability does not exist].  
Accordingly, Hickson element (1) has not been met, and the 
Veteran's claim fails on this basis alone.

With respect to Hickson element (3), there is no medical 
evidence of record linking any lung disability to the 
Veteran's in-service exposure to asbestos or to any other 
incident of service.  In light of the lack of any current 
diagnosis, medical nexus would be an impossibility.  As noted 
above, the Board remanded this issue in June 2006 to obtain a 
medical nexus opinion from a VA examiner; however, the 
Veteran failed to report to the examination.

The Veteran has been accorded ample opportunity to furnish 
medical and other evidence in support of his claim; he has 
not done so.  See 38 U.S.C.A. § 5107 (West 2002) [it is a 
claimant's responsibility to support a claim of entitlement 
to VA benefits].    

The Veteran has testified that he started having breathing 
problems in service, and that he started seeing a doctor 
about those problems in 1980 or 1985.  See the May 2006 
hearing transcript, pages 10.  Additionally, the Veteran's 
representative has stated that the Veteran has been treated 
for his claimed COPD since 1985, and that he "has been 
living with this COPD since that date."  See id., page 4.  

The Board is of course aware of the provisions relating to 
continuity of symptomatology, discussed above.  See 38 C.F.R. 
§ 3.303(b) (2008).  However, there is no competent medical 
evidence supporting the Veteran's continuity of 
symptomatology..  Significantly, the Veteran did not complain 
of any breathing problems in service, and there is no record 
of treatment for any lung problems until 1990, more than a 
decade after the Veteran's separation from service in 1977.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
[affirming Board where it found that veteran failed to 
account for the lengthy time period after service for which 
there was no clinical documentation of the claimed 
condition].
Moreover, as described above, with the exception of a few 
isolated entries, the subsequent medical reports of devoid of 
reference to pulmonary problems.  

Supporting medical evidence is required.  See Voerth v. West, 
13 Vet. App. 117, 120-1 (1999) [there must be medical 
evidence on file demonstrating a relationship between the 
veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent].  Such evidence is 
lacking in this case.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) [noting that it was proper to consider 
the veteran's entire medical history, including the lengthy 
period of absence of complaint with respect to the condition 
he now raised].  Accordingly, service connection may not be 
established via continuity of symptomatology under 38 C.F.R. 
§ 3.303(b).

Accordingly, Hickson element (3) has not been met, and the 
Veteran's claim fails on this basis as well.

Conclusion

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim of entitlement to service connection for 
COPD, as Hickson elements (1) and (3) have not been met.  
Accordingly, the benefit sought on appeal is denied.


ORDER

Entitlement to service connection for COPD is denied.  

REMAND

2.  Entitlement to service connection for PTSD.

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that the 
Veteran's claim must be remanded for further evidentiary 
development.  

Stegall concerns

As noted above, the Board remanded this issue in June 2006.  
In part, the Board instructed the AOJ to review the Veteran's 
file, prepare a summary of the Veteran's claimed stressors, 
and send that summary, along with the Veteran's DD-214, a 
copy of the Board's June 2006 remand, and all associated 
documents to the U.S. Army Joint Services Records Research 
Center (JSRRC) for any information that might corroborate the 
Veteran's alleged stressors.

While the record shows that the AOJ requested information 
from the JSRRC with respect to three of the Veteran's claimed 
in-service stressors, the AOJ crucially failed to request 
information about all of the Veteran's claimed stressors.  
Specifically, the Veteran has additionally claimed that while 
serving on the USS Shreveport, a tidal wave hit the ship, 
nearly capsizing it.  The Veteran has alleged that the ship 
sustained severe damage, and that he was transferred to the 
USS Saratoga shortly thereafter.  See the Veteran's December 
2002 stressor statements, page 11-12.  The Board observes 
that an Internet printout submitted by the Veteran indicates 
that a forty-foot wave in fact hit the USS Shreveport in 
February 1976.  

Further, the Veteran has also claimed that while serving on 
the USS Saratoga, a Harrier aircraft crashed next to the tail 
of the ship, and he watched it explode with the pilot inside.  
See the November 2003 treatment report of Dr. W.D.R. 

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court 
held that compliance with remand instructions is neither 
optional nor discretionary.  Where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Because the AOJ 
failed to comply with the Board's remand instructions by not 
requesting information from the JSRRC about all of the 
Veteran's claimed stressors, the case must be remanded so 
that this may be accomplished.

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1. VBA should contact JSRRC and request 
any information to corroborate the 
Veteran's claimed in-service stressors 
regarding a rogue wave hitting the USS 
Shreveport in February 1976, and an 
aircraft crash next to the USS Saratoga 
during the months the Veteran was serving 
on board.  Any response received from 
JSRRC should be associated with the 
Veteran's claims folder.

2.  Following completion of the foregoing 
development, if either of the above-
referenced stressors is verified, VBA 
should arrange for the Veteran to be 
examined by a psychiatrist or 
psychologist.  The examiner should provide 
an opinion, with supporting rationale, as 
to whether it is as likely as not that the 
Veteran has PTSD and if so is the PTSD 
related to a verified stressor.  If the 
examiner deems it to be necessary, 
diagnostic testing may be performed.  
A report should be prepared and associated 
with the Veteran's VA claims folder.  

3.  After undertaking any additional 
development which it deems to be 
necessary, VBA should then readjudicate 
the Veteran's claim of entitlement to 
service connection for PTSD.  If the 
benefit sought on appeal remains denied, 
the Veteran should be provided a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).

The Veteran is advised that failure to report for any 
scheduled VA examination may result in the denial of his 
claim.  See 38 C.F.R. § 3.655 (2008).



_____________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


